DETAILED ACTION
Applicant’s Application filed on January 21, 2022 has been reviewed. 
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,240,114.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1-17 of U.S. Patent No. 11,240,114 are similar to claims 1-20 in present application, the teachings of both applications are directed toward determining based on the network traffic data, one or more additional devices coupled to the network that were not included in the indication of the one or more active devices coupled to the network.  Please see further explanation below.  Differences are bolded and omissions are underlined in following comparison tables.

Current Application claims 1-9
U.S. Patent No. 11,240,114 claims 1-8
1. A method comprising:
receiving an indication of one or more active devices coupled to a network at an end of a time interval;


receiving network traffic data associated with the network; and



determining, by a processing device, based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval. 

7. The method of claim 1 further comprising:
storing the indication of the one or more active devices coupled to the network and the network traffic data indicating the one or more additional devices.







2. The method of claim 1, wherein the network traffic data comprises incremental traffic logs associated with the network. 

9. The method of claim 1, wherein the one or more additional devices coupled to the network during the time interval that were not included in the one or more active devices identified at the end of the time interval are determined based on a comparison of the indication of the one or more active devices with the network traffic data.
1. A method comprising:
receiving, at a first time interval, device data associated with one or more devices coupled to a first network, wherein the device data comprises data of one or more active devices coupled to the first network;
receiving, at a second time interval, network traffic data associated with the first network at a device coupled to a second network, wherein the first time interval and the second time interval are independent;
determining, by a processing device, based on the network traffic data associated with the first network, one or more devices coupled to the first network during the second time interval that were not identified as active devices by the device data at the first time interval; and



storing information comprising first data associated with the one or more devices coupled to the first network and a second data associated with the one or more devices coupled to the first network during the second time interval that were not identified as active devices by the device data at the first time interval.

2. The method of claim 1, wherein the first network is a remote network from the processing device.
3. The method of claim 1, wherein the one or more active devices and the one or more additional devices each comprise a virtual machine on the network.
3. The method of claim 1, wherein the one or more devices coupled to the first network during the second time interval that were not identified as active devices by the device data at the first time interval comprises a virtual machine.
4. The method of claim 1, wherein the network is a cloud computing network.
4. The method of claim 1, wherein the first network is a cloud computing network.
5. The method of claim 1, wherein the indication of the one or more active devices coupled to the network is from a cloud management system.
5. The method of claim 4, wherein the device data associated with the one or more devices coupled to the first network is from a cloud management system.
6. The method of claim 1, wherein the indication of the one or more active devices coupled to the network is received from a hypervisor.
6. The method of claim 1, wherein the device data associated with the one or more devices coupled to the first network is from a hypervisor.
8. The method of claim 1 further comprising:
initiating an action based on the determining of the one or more additional devices.
7. The method of claim 1 further comprising:
initiating an action based on the data of one or more active devices coupled to the first network and data associated with the one or more devices coupled to the first network during the second time interval that were not identified as active devices by the device data at the first time interval associated with the first network.

 8. The method of claim 7, wherein the action comprises changing network access of a non-active device.

TABLE 1

The difference between claims 1 and 7 of the current application and claims 1-2 of the U.S. Patent No. 11,240,114 is that the current application determining, by a processing device, based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval and the U.S. Patent No. 11,240,114 determining, by a processing device, based on the network traffic data associated with the first network, one or more devices coupled to the first network during the second time interval that were not identified as active devices by the device data at the first time interval.  Both the current application and the U.S. Patent No. 11,240,114 determine based on the network traffic data, one or more additional devices coupled to the network that were not included in the indication of the one or more active devices coupled to the network.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “determining, by a processing device, based on the network traffic data associated with the first network, one or more devices coupled to the first network during the second time interval that were not identified as active devices by the device data at the first time interval” with “determining, by a processing device, based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval” because the remaining elements would have performed the same function (i.e., determining based on the network traffic data, one or more additional devices coupled to the network that were not included in the indication of the one or more active devices coupled to the network) as before.  Such substitution would not interfere with the functionality of the remaining elements.
The difference between claims 2 and 9 of the current application and claims 1-2 of the U.S. Patent No. 11,240,114 is that claims 2 and 9 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Current Application claim 10-15
U.S. Patent No. 11,240,114 claims 9-14
10. A system comprising:
a memory; and
a processing device, operatively coupled to the memory, to:
receive an indication of one or more active devices coupled to a network at an end of a time interval;


receive network traffic data associated with the network; and





determine based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval.

13. The system of claim 10, wherein the processing device is further to:
store the indication of the one or more active devices coupled to the network and the network traffic data indicating the one or more additional devices.










11. The system of claim 10, wherein the network traffic data comprises incremental traffic logs associated with the network.

12. The system of claim 11, wherein the one or more active devices and the one or more additional devices each comprise a virtual machine on the network.
9. A system comprising:
a memory; and
a processing device, operatively coupled to the memory, to:
receive, at a first time interval, device data associated with one or more devices coupled to a first network, wherein the device data comprises data of one or more active devices coupled to the first network;
receive, at a second time interval, network traffic data associated with the first network;
determine, based on the network traffic data associated with the first network, one or more devices coupled to the first network, wherein the first time interval and the second time interval are independent;
determine, based on the network traffic data and the device data, one or more non-active devices associated with the first network during the second time interval that were not identified as active devices by the device data during the first time interval; and



store information comprising first data associated with the one or more devices coupled to the first network and a second data associated with the one or more non-active devices coupled to the first network during the second time interval that were not identified as active devices by the device data at the first time interval.

13. The system of claim 9, wherein the first network is a cloud computing network.

14. The system of claim 9, wherein the processing device is part of a network access control (NAC) device.
14. The system of claim 10, wherein the processing device is further to:
initiate an action based on the determining of the one or more additional devices. 

10. The system of claim 9, wherein the processing device further to:
initiate an action based on the information comprising the data of one or more active devices coupled to the first network and data associated with the one or more non-active devices associated with the first network.
11. The system of claim 10, wherein the action comprises sending a notification associated with the one or more non-active devices.
15. The system of claim 10, wherein the one or more additional devices coupled to the network during the time interval that were not included in the one or more active devices identified at the end of the time interval are determined based on a comparison of the indication of the one or more active devices with the network traffic data.
12. The system of claim 9, wherein the determination of the one or more non-active devices associated with the first network is based on a comparison of the network traffic data and the device data.


TABLE 2

The difference between claims 10 and 13 of the current application and claims 9 and 13-14 of the U.S. Patent No. 11,240,114 is that the current application determine based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval and the U.S. Patent No. 11,240,114 determine, based on the network traffic data and the device data, one or more non-active devices associated with the first network during the second time interval that were not identified as active devices by the device data during the first time interval.  Both the current application and the U.S. Patent No. 11,240,114 determine based on the network traffic data, one or more additional devices coupled to the network that were not included in the indication of the one or more active devices coupled to the network.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “determine, based on the network traffic data and the device data, one or more non-active devices associated with the first network during the second time interval that were not identified as active devices by the device data during the first time interval” with “determine based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval” because the remaining elements would have performed the same function (i.e., determining based on the network traffic data, one or more additional devices coupled to the network that were not included in the indication of the one or more active devices coupled to the network) as before.  Such substitution would not interfere with the functionality of the remaining elements.
The difference between claims 11-12 of the current application and claims 9 and 13-14 of the U.S. Patent No. 11,240,114 is that claims 11-12 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Current Application claim 16-20
U.S. Patent No. 11,240,114 claims 15-17
16. A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to:
receive an indication of one or more active devices coupled to a network at an end of a time interval;




receive network traffic data associated with the network; and
determine, by the processing device, based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval.



18. The non-transitory computer readable medium of claim 16, wherein the processing device is further to:
store the indication of the one or more active devices coupled to the network and the network traffic data indicating the one or more additional devices.









17. The non-transitory computer readable medium of claim 16, wherein the network traffic data comprises incremental traffic logs associated with the network.
20. The non-transitory computer readable medium of claim 16, wherein the one or more additional devices coupled to the network during the time interval that were not included in the one or more active devices identified at the end of the time interval are determined based on a comparison of the indication of the one or more active devices with the network traffic data.
15. A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to:
request, at a first time interval, device data associated with one or more devices coupled to a first network;
send, at a second time interval, a request for network traffic data to a remote network, wherein the first time interval and the second time interval are independent;
receive the network traffic data;

determine a set of one or more devices associated with the remote network based on the network traffic data, wherein the set of one or more devices comprises one or more active devices associated with the remote network and one or more devices associated with the remote network during the second time interval that were not identified as active devices by the device data at the first time interval; and



store information comprising first data associated with the one or more devices coupled to the first network and a second data associated with the one or more devices coupled to the first network during the second time interval that were not identified as active devices by the device data at the first time interval.

16. The non-transitory computer readable medium of claim 15, wherein the processing device further to: store the set of one or more devices associated with the remote network.

19. The non-transitory computer readable medium of claim 16, wherein the processing device is further to:
initiate an action based on the determining of the one or more additional devices.
17. The non-transitory computer readable medium of claim 15, wherein the processing device further to: 
initiate an action based on the set of one or more devices associated with the remote network.

TABLE 3

The difference between claims 16 and 18 of the current application and claims 15-16 of the U.S. Patent No. 11,240,114 is that the current application determine, by the processing device, based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval and the U.S. Patent No. 11,240,114 determine a set of one or more devices associated with the remote network based on the network traffic data, wherein the set of one or more devices comprises one or more active devices associated with the remote network and one or more devices associated with the remote network during the second time interval that were not identified as active devices by the device data at the first time interval.  Both the current application and the U.S. Patent No. 11,240,114 determine based on the network traffic data, one or more additional devices coupled to the network that were not included in the indication of the one or more active devices coupled to the network.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “determine a set of one or more devices associated with the remote network based on the network traffic data, wherein the set of one or more devices comprises one or more active devices associated with the remote network and one or more devices associated with the remote network during the second time interval that were not identified as active devices by the device data at the first time interval” with “determine, by the processing device, based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval” because the remaining elements would have performed the same function (i.e., determining based on the network traffic data, one or more additional devices coupled to the network that were not included in the indication of the one or more active devices coupled to the network) as before.  Such substitution would not interfere with the functionality of the remaining elements.	
The difference between claims 17 and 20 of the current application and claims 15-16 of the U.S. Patent No. 11,240,114 is that claims 17 and 20 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,560,336.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims 1-12 of U.S. Patent No. 10,560,336 are similar to claims 1-20 in present application, the teachings of both applications are directed toward determining based on the network traffic data, one or more additional devices coupled to the network that were not included in the indication of the one or more active devices coupled to the network.  Please see further explanation below.  Differences are bolded and omissions are underlined in following comparison tables.

Current Application claims 1-9
U.S. Patent No. 10,560,336 claims 1-7
1. A method comprising:
receiving an indication of one or more active devices coupled to a network at an end of a time interval;



receiving network traffic data associated with the network; and



determining, by a processing device, based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval. 

9. The method of claim 1, wherein the one or more additional devices coupled to the network during the time interval that were not included in the one or more active devices identified at the end of the time interval are determined based on a comparison of the indication of the one or more active devices with the network traffic data.

8. The method of claim 1 further comprising:
initiating an action based on the determining of the one or more additional devices.







2. The method of claim 1, wherein the network traffic data comprises incremental traffic logs associated with the network. 
1. A method comprising:
receiving, at a first time interval, device data associated with one or more devices coupled to a first network, wherein the device data comprises a number of devices and device information that can be used to identify one or more active devices coupled to the first network;
receiving, at a second time interval, network traffic data associated with the first network at a device coupled to a second network, wherein the first time interval and the second time interval are independent:
determining, by a processing device, based on the network traffic data, associated with the first network, one or more devices that were coupled to the first network, wherein the determining based on the network traffic data is operative to determine one or more non-active devices associated with the first network by comparing the device data with the network traffic data, wherein one or more non-active devices comprise one or more active devices that are presently in the network traffic data but are not presently active in the device data; and




initiating an action based on the device information and data associated with the one or more non-active devices, wherein the action comprises changing network access of a non-active device.

2. The method of claim 1, wherein the first network is a remote network from the processing device.
3. The method of claim 1, wherein the one or more active devices and the one or more additional devices each comprise a virtual machine on the network. 
3. The method of claim 1, wherein the one or more non-active devices comprises a virtual machine.
4. The method of claim 1, wherein the network is a cloud computing network. 
4. The method of claim 1, wherein the first network is a cloud computing network.
5. The method of claim 1, wherein the indication of the one or more active devices coupled to the network is from a cloud management system. 
5. The method of claim 4, wherein the device data associated with the one or more devices coupled to the first network is from a cloud management system.
6. The method of claim 1, wherein the indication of the one or more active devices coupled to the network is received from a hypervisor.
6. The method of claim 1, wherein the device data associated with the one or more devices coupled to the first network is from a hypervisor.
7. The method of claim 1 further comprising:
storing the indication of the one or more active devices coupled to the network and the network traffic data indicating the one or more additional devices.

7. The method of claim 1 further comprising: storing information comprising a first data associated with the one or more active devices coupled to the first network and a second data associated with the one or more non-active devices associated with the first network.

TABLE 4

The difference between claims 1 and 8 of the current application and claims 1-2 of the U.S. Patent No. 10,560,336 is that the current application determining, by a processing device, based on the network traffic data, one or more additional devices coupled to the network and data associated with the one or more non-active devices associated with the first network and the U.S. Patent No. 10,560,336 determining, by a processing device, based on the network traffic data, associated with the first network, one or more devices that were coupled to the first network.  Both the current application and the U.S. Patent No. 10,560,336 determine based on the network traffic data, one or more additional devices coupled to the network that were not included in the indication of the one or more active devices coupled to the network.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “determining, by a processing device, based on the network traffic data, associated with the first network, one or more devices that were coupled to the first network” with “determining, by a processing device, based on the network traffic data, one or more additional devices coupled to the network and data associated with the one or more non-active devices associated with the first network” because the remaining elements would have performed the same function (i.e., determining based on the network traffic data, one or more additional devices coupled to the network that were not included in the indication of the one or more active devices coupled to the network) as before.  Such substitution would not interfere with the functionality of the remaining elements.
The difference between claim 2 of the current application and claims 1-2 of the U.S. Patent No. 10,560,336  is that claim 2 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Current Application claim 10-15
U.S. Patent No. 10,560,336 claims 8-10
10. A system comprising:
a memory; and
a processing device, operatively coupled to the memory, to:
receive an indication of one or more active devices coupled to a network at an end of a time interval;



receive network traffic data associated with the network; and


determine based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval.

15. The system of claim 10, wherein the one or more additional devices coupled to the network during the time interval that were not included in the one or more active devices identified at the end of the time interval are determined based on a comparison of the indication of the one or more active devices with the network traffic data.


13. The system of claim 10, wherein the processing device is further to:
store the indication of the one or more active devices coupled to the network and the network traffic data indicating the one or more additional devices. 

14. The system of claim 10, wherein the processing device is further to:
initiate an action based on the determining of the one or more additional devices. 










11. The system of claim 10, wherein the network traffic data comprises incremental traffic logs associated with the network.

12. The system of claim 11, wherein the one or more active devices and the one or more additional devices each comprise a virtual machine on the network.
8. A system comprising:
a memory; and
a processing device, operatively coupled to the memory, to:
receive, at a first time interval, device data associated with one or more devices coupled to a first network, wherein the device data comprises a number of devices and device information that can be used to identify one or more active devices coupled to the first network:
receive, at a second time interval, network traffic data associated with the first network, wherein the first time interval and the second time interval are independent;
determine based on the network traffic data, associated with the first network, one or more devices coupled to the first network;




determine, based on a comparison of the network traffic data and the device data, one or more non-active devices associated with the first network, wherein one or more non-active devices comprise one or more active devices that are presently in the network traffic data but are not presently active in the device data;




store information comprising a first data associated with the one or more active devices coupled to the first network and a second data associated with the one or more non-active devices associated with the first network; and


initiate an action based on the comparison of the network traffic data and the device data, wherein the action comprises send a notification associated with the one or more non-active device.

9. The system of claim 8, wherein the first network is a cloud computing network.

10. The system of claim 8, wherein the processing device is part of a network access control (NAC) device.

TABLE 5

The difference between claims 10 and 13-15 of the current application and claims 8-10 of the U.S. Patent No. 10,560,336 is that the current application determine based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval and the U.S. Patent No. 10,560,336 determine based on the network traffic data, associated with the first network, one or more devices coupled to the first network.  Both the current application and the U.S. Patent No. 10,560,336 determine based on the network traffic data, one or more additional devices coupled to the network that were not included in the indication of the one or more active devices coupled to the network.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “determine based on the network traffic data, associated with the first network, one or more devices coupled to the first network” with “determine based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval” because the remaining elements would have performed the same function (i.e., determining based on the network traffic data, one or more additional devices coupled to the network that were not included in the indication of the one or more active devices coupled to the network) as before.  Such substitution would not interfere with the functionality of the remaining elements.
The difference between claims 11-12 of the current application and claims 8-10 of the U.S. Patent No. 10,560,336  is that claims 11-12 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Current Application claim 16-20
U.S. Patent No. 10,560,336 claims 11-12
16. A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to:
receive an indication of one or more active devices coupled to a network at an end of a time interval;






receive network traffic data associated with the network; and
determine, by the processing device, based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval.

20. The non-transitory computer readable medium of claim 16, wherein the one or more additional devices coupled to the network during the time interval that were not included in the one or more active devices identified at the end of the time interval are determined based on a comparison of the indication of the one or more active devices with the network traffic data.

19. The non-transitory computer readable medium of claim 16, wherein the processing device is further to:
initiate an action based on the determining of the one or more additional devices.




17. The non-transitory computer readable medium of claim 16, wherein the network traffic data comprises incremental traffic logs associated with the network.
11. A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to:
request, at a first interval, device data associated with one or more devices, wherein the device data comprises a number of devices and device information that can be used to identify one or more active devices coupled to a first network;
send, at a second time interval, a request for network traffic data to a remote network, wherein the first time interval and the second time interval are independent;
receive the device data and the network traffic data;
determine a set of one or more devices associated with the remote network based on a comparison of the device data and the network traffic data, wherein the set of one or more devices comprises one or more active devices associated with the remote network and one or more non-active devices associated with the remote network, wherein one or more non-active devices comprise one or more active devices that are presently in the network traffic data but are not presently active in the device data; and









initiate an action based on the comparison of the device data and the network traffic data, wherein the action comprises send a notification associated with the one or more non-active device.

18. The non-transitory computer readable medium of claim 16, wherein the processing device is further to:
store the indication of the one or more active devices coupled to the network and the network traffic data indicating the one or more additional devices.
12. The non-transitory computer readable medium of claim 11, wherein the processing device further to: 
store the set of one or more devices associated with the remote network.

TABLE 6

The difference between claims 16 and 19-20 of the current application and claim 11 of the U.S. Patent No. 10,560,336 is that the current application determine, by the processing device, based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval and the U.S. Patent No. 10,560,336 determine a set of one or more devices associated with the remote network based on a comparison of the device data and the network traffic data, wherein the set of one or more devices comprises one or more active devices associated with the remote network and one or more non-active devices associated with the remote network, wherein one or more non-active devices comprise one or more active devices that are presently in the network traffic data but are not presently active in the device data.  Both the current application and the U.S. Patent No. 10,560,336 determine based on the network traffic data, one or more additional devices coupled to the network that were not included in the indication of the one or more active devices coupled to the network.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute “determine a set of one or more devices associated with the remote network based on a comparison of the device data and the network traffic data, wherein the set of one or more devices comprises one or more active devices associated with the remote network and one or more non-active devices associated with the remote network, wherein one or more non-active devices comprise one or more active devices that are presently in the network traffic data but are not presently active in the device data” with “determine, by the processing device, based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval” because the remaining elements would have performed the same function (i.e., determining based on the network traffic data, one or more additional devices coupled to the network that were not included in the indication of the one or more active devices coupled to the network) as before.  Such substitution would not interfere with the functionality of the remaining elements.	
The difference between claim 17 of the current application and claims 11-12 of the U.S. Patent No. 10,560,336  is that claim 17 of the current application recites the underlined elements as shown in the comparison table above.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to omit the underlined elements because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 7, 10, 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasseur et al. (US 2015/0195176 A1), hereinafter referred to as Vasseur.

With respect to claim 1, Vasseur teaches A method comprising: 
receiving an indication of one or more active devices coupled to a network at an end of a time interval (transmitting an activity report indicating the activity of the subject nodes to report a list of the observed nodes which are active to the NMS 130, i.e. “management node,” or any other suitable application/device, para. 0058; the activity report 602 simply contain a list of active devices; the activity report 602 provide an indication of device activity within the predetermined period of observation time (X) [including a time interval], if X is equal to 25 ms, an “active” device is a device which has transmitted/requested/forwarded data within the last 25 ms, para. 00059; also see para. 0038); 
receiving network traffic data associated with the network (observing the network traffic stemming from the subject nodes  for a predetermined period of observation time [including at a second time interval], para. 0056; detecting network activity via traffic observation, e.g., by using Deep Packet Inspection (DPI) on traffic sent through a Field Area Router (FAR), is not be possible with "quiet" devices, para. 0033; a management device of a computer network receive data on one or more network traffic parameters, para. 0100; a plurality of node domains 302, in which reside the designated "subject" nodes 402, as well as the selected "observer" nodes 404 [a second network: domain A ROOT: NMS 130], para. 0046; figs. 3 and 4B); and 
determining, by a processing device (network management server (NMS), based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval (after the observer nodes 404 observe the network traffic, or lack thereof, stemming from the subject nodes 402, the observer nodes 404 transmit an activity report 602 indicating the activity of the subject nodes 402, the observer nodes 404 report a list of the observed nodes which are active and/or inactive to the NMS 130, i.e. "management node", para. 0058; the data 502 consist of meter reads, and the data may be transmitted, requested, forwarded, or the like, by the corresponding device; such activity, e.g., data transmissions, requests, forwards, etc., treated as an indication that the corresponding device is "live", para. 0054).

With respect to claim 7, Vasseur teaches The method of claim 1 further comprising: 
storing the indication of the one or more active devices coupled to the network and the network traffic data indicating the one or more additional devices (reporting a list of the observed nodes which are active and/or inactive to the NMS 130, i.e. "management node", para. 0058; the activity report 602 provide an indication of device activity within the predetermined period of observation time (X), if X is equal to 25 ms, an "active" device is a device which has transmitted/requested/forwarded data within the last 25 ms, whereas an "inactive" device is a device which has not transmitted/requested/forwarded data within the last 25 ms, para. 0059).

With respect to claim 10, Vasseur teaches A system comprising: 
a memory (network management server [including memory], para. 0019); and 
a processing device (network management server [including processor], para. 0019), operatively coupled to the memory, to: 
receive an indication of one or more active devices coupled to a network at an end of a time interval (transmitting an activity report indicating the activity of the subject nodes to report a list of the observed nodes which are active to the NMS 130, i.e. “management node,” or any other suitable application/device, para. 0058; the activity report 602 simply contain a list of active devices; the activity report 602 provide an indication of device activity within the predetermined period of observation time (X) [including a time interval], if X is equal to 25 ms, an “active” device is a device which has transmitted/requested/forwarded data within the last 25 ms, para. 00059; also see para. 0038); 
receive network traffic data associated with the network (observing the network traffic stemming from the subject nodes  for a predetermined period of observation time [including at a second time interval], para. 0056; detecting network activity via traffic observation, e.g., by using Deep Packet Inspection (DPI) on traffic sent through a Field Area Router (FAR), is not be possible with "quiet" devices, para. 0033; a management device of a computer network receive data on one or more network traffic parameters, para. 0100; a plurality of node domains 302, in which reside the designated "subject" nodes 402, as well as the selected "observer" nodes 404, para. 0046; figs. 3 and 4B); and 
determine based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval (after the observer nodes 404 observe the network traffic, or lack thereof, stemming from the subject nodes 402, the observer nodes 404 transmit an activity report 602 indicating the activity of the subject nodes 402, the observer nodes 404 report a list of the observed nodes which are inactive to the NMS 130, i.e. "management node", para. 0058; the data 502 consist of meter reads, and the data transmitted, requested, forwarded, or the like, by the corresponding device; such activity, e.g., data transmissions, requests, forwards, etc., treated as an indication that the corresponding device is "live", para. 0054).

With respect to claim 13, Vasseur teaches The system of claim 10, wherein the processing device is further to: 
store the indication of the one or more active devices coupled to the network and the network traffic data indicating the one or more additional devices (reporting a list of the observed nodes which are active and/or inactive to the NMS 130, i.e. "management node", para. 0058; the activity report 602 provide an indication of device activity within the predetermined period of observation time (X), if X is equal to 25 ms, an "active" device is a device which has transmitted/requested/forwarded data within the last 25 ms, whereas an "inactive" device is a device which has not transmitted/requested/forwarded data within the last 25 ms, para. 0059).

With respect to claim 16, Vasseur teaches A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device (network management server, para. 0019), cause the processing device to: 
receive an indication of one or more active devices coupled to a network at an end of a time interval (transmitting an activity report indicating the activity of the subject nodes to report a list of the observed nodes which are active to the NMS 130, i.e. “management node,” or any other suitable application/device, para. 0058; the activity report 602 simply contain a list of active devices; the activity report 602 provide an indication of device activity within the predetermined period of observation time (X) [including a time interval], if X is equal to 25 ms, an “active” device is a device which has transmitted/requested/forwarded data within the last 25 ms, para. 00059; also see para. 0038); 
receive network traffic data associated with the network (detecting network activity via traffic observation, e.g., by using Deep Packet Inspection (DPI) on traffic sent through a Field Area Router (FAR), para. 0033; a management device of a computer network receive data on one or more network traffic parameters, para. 0100; observing the network traffic  stemming from the subject nodes  for a predetermined period of observation time [including at a second time interval], para. 0056; detecting network activity via traffic observation, e.g., by using Deep Packet Inspection (DPI) on traffic sent through a Field Area Router (FAR), is not be possible with "quiet" devices, para. 0033; a management device of a computer network receive data on one or more network traffic parameters, para. 0100; a plurality of node domains 302, in which reside the designated "subject" nodes 402, as well as the selected "observer" nodes 404 [a remote network: domain A ROOT: NMS 130], para. 0046; figs. 3 and 4B); and 
determine, by the processing device, based on the network traffic data, one or more additional devices coupled to the network during the time interval that were not included in the indication of the one or more active devices coupled to the network at the end of the time interval (after the observer nodes 404 observe the network traffic, or lack thereof, stemming from the subject nodes 402, the observer nodes 404 transmit an activity report 602 indicating the activity of the subject nodes 402, the observer nodes 404 report a list of the observed nodes which are active and/or inactive to the NMS 130, i.e. "management node", para. 0058; the data 502 consist of meter reads, and the data may be transmitted, requested, forwarded, or the like, by the corresponding device; such activity, e.g., data transmissions, requests, forwards, etc., treated as an indication that the corresponding device is "live", para. 0054).

With respect to claim 18, Vasseur teaches The non-transitory computer readable medium of claim 16, wherein the processing device is further to: 
store the indication of the one or more active devices coupled to the network and the network traffic data indicating the one or more additional devices (reporting a list of the observed nodes which are active and/or inactive to the NMS 130, i.e. "management node", para. 0058; the activity report 602 provide an indication of device activity within the predetermined period of observation time (X), if X is equal to 25 ms, an "active" device is a device which has transmitted/requested/forwarded data within the last 25 ms, whereas an "inactive" device is a device which has not transmitted/requested/forwarded data within the last 25 ms, para. 0059).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US 2015/0195176 A1), hereinafter referred to as Vasseur, in view of Friedrich et al. (US 2010/0106824 A1), hereinafter referred to as Friedrich.

With respect to claim 2, Vasseur teaches The method of claim 1 as described above, 
Vasseur does not explicitly teach wherein the network traffic data comprises incremental traffic logs associated with the network.
However, Friedrich teaches wherein the network traffic data comprises incremental traffic logs associated with the network (the monitoring device 10 detect failed authentication or an error, it may increment a login failure counter in the device status table, para. 0037) in order to improve network security and management for transparently authenticating users and identifying enterprise machines that could otherwise not be identified as taught by Friedrich (para. 0006).
Therefore, based on Vasseur in view of Friedrich, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Friedrich to the method of Vasseur in order to improve network security and management for transparently authenticating users and identifying enterprise machines that could otherwise not be identified as taught by Friedrich (para. 0006).

With respect to claim 11, Vasseur teaches The system of claim 10 as described above, 
Vasseur does not explicitly teach wherein the network traffic data comprises incremental traffic logs associated with the network.
However, Friedrich teaches wherein the network traffic data comprises incremental traffic logs associated with the network (the monitoring device 10 detect failed authentication or an error, it may increment a login failure counter in the device status table, para. 0037) in order to improve network security and management for transparently authenticating users and identifying enterprise machines that could otherwise not be identified as taught by Friedrich (para. 0006).
Therefore, based on Vasseur in view of Friedrich, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Friedrich to the system of Vasseur in order to improve network security and management for transparently authenticating users and identifying enterprise machines that could otherwise not be identified as taught by Friedrich (para. 0006).

With respect to claim 17, Vasseur teaches The non-transitory computer readable medium of claim 16 as described above, 
Vasseur does not explicitly teach wherein the network traffic data comprises incremental traffic logs associated with the network.
However, Friedrich teaches wherein the network traffic data comprises incremental traffic logs associated with the network (the monitoring device 10 detect failed authentication or an error, it may increment a login failure counter in the device status table, para. 0037) in order to improve network security and management for transparently authenticating users and identifying enterprise machines that could otherwise not be identified as taught by Friedrich (para. 0006).
Therefore, based on Vasseur in view of Friedrich, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Friedrich to the medium of Vasseur in order to improve network security and management for transparently authenticating users and identifying enterprise machines that could otherwise not be identified as taught by Friedrich (para. 0006).

Claims 3-6, 8, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US 2015/0195176 A1), hereinafter referred to as Vasseur, in view of Dwarampudi et al. (US 2012/0084262 A1), hereinafter referred to as Dwarampudi.

With respect to claim 3, Vasseur teaches The method of claim 1 as described above, 
Vasseur does not explicitly teach wherein the one or more active devices and the one or more additional devices each comprise a virtual machine on the network.
However, Dwarampudi teaches wherein the one or more active devices and the one or more additional devices each comprise a virtual machine on the network (the VM life cycle management system 200 use APIs provided by the API component 256 to discover virtual machines, para. 0047; the VM life cycle management system 200 can create and maintain a data structure containing entries for virtual machines 110, as well as an indication of whether or not each virtual machine 110 is active and the last time the virtual machine 110 was found to be active, para. 0049) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).
Therefore, based on Vasseur in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to the method of Vasseur in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).

With respect to claim 4, Vasseur teaches The method of claim 1 as described above, 
Vasseur does not explicitly teach wherein the network is a cloud computing network.
However, Dwarampudi teaches wherein the network is a cloud computing network (the VM life cycle management system 200 detect idleness of VMware virtual machines, Microsoft hyper-v virtual machines, Amazon Cloud virtual machines, and other types of virtual machines, para. 0062) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).
Therefore, based on Vasseur in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to the method of Vasseur in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).

With respect to claim 5, Vasseur teaches The method of claim 1 as described above, 
Vasseur does not explicitly teach wherein the indication of the one or more active devices coupled to the network is from a cloud management system.
However, Dwarampudi teaches wherein the indication of the one or more active devices coupled to the network is from a cloud management system (the VM life cycle management system 200 detect idleness of VMware virtual machines, Microsoft hyper-v virtual machines, Amazon Cloud virtual machines, and other types of virtual machines, para. 0062) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).
Therefore, based on Vasseur in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to the method of Vasseur in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).

With respect to claim 6, Vasseur teaches The method of claim 1 as described above, 
Vasseur does not explicitly teach wherein the indication of the one or more active devices coupled to the network is received from a hypervisor.
However, Dwarampudi teaches wherein the indication of the one or more active devices coupled to the network is received from a hypervisor (the VM life cycle management system 200 use APIs provided by the API component 256 to discover virtual machines, para. 0047; the VM life cycle management system 200 can create and maintain a data structure containing entries for virtual machines 110, as well as an indication of whether or not each virtual machine 110 is active and the last time the virtual machine 110 was found to be active, para. 0049) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).
Therefore, based on Vasseur in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to the method of Vasseur in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).

With respect to claim 8, Vasseur teaches The method of claim 1 as described above, 
Vasseur does not explicitly teach further comprising: 
initiating an action based on the determining of the one or more additional devices.
However, Dwarampudi teaches further comprising: 
initiating an action based on the determining of the one or more additional devices (after determining that the virtual machine 110 has been idle for at least the first predefined period of time, at step 315 the VM life cycle management system 200 shuts down the idle virtual machine 110, para. 0052) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).
Therefore, based on Vasseur in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to the method of Vasseur in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).

With respect to claim 14, Vasseur teaches The system of claim 10 as described above, 
Vasseur does not explicitly teach wherein the processing device is further to: 
initiate an action based on the determining of the one or more additional devices.
However, Dwarampudi teaches wherein the processing device is further to: 
initiate an action based on the determining of the one or more additional devices (after determining that the virtual machine 110 has been idle for at least the first predefined period of time, at step 315 the VM life cycle management system 200 shuts down the idle virtual machine 110, para. 0052) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).
Therefore, based on Vasseur in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to the system of Vasseur in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).

With respect to claim 19, Vasseur teaches The non-transitory computer readable medium of claim 16 as described above, 
Vasseur does not explicitly teach wherein the processing device is further to: 
initiate an action based on the determining of the one or more additional devices.
However, Dwarampudi teaches wherein the processing device is further to: 
initiate an action based on the determining of the one or more additional devices (after determining that the virtual machine 110 has been idle for at least the first predefined period of time, at step 315 the VM life cycle management system 200 shuts down the idle virtual machine 110, para. 0052) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).
Therefore, based on Vasseur in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to the medium of Vasseur in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).

Claims 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US 2015/0195176 A1), hereinafter referred to as Vasseur, in view of Smith et al. (US 2018/0124807 A1), hereinafter referred to as Smith.

With respect to claim 9, Vasseur teaches The method of claim 1, wherein the one or more additional devices coupled to the network during the time interval that were not included in the one or more active devices identified at the end of the time interval are determined based on the network traffic data (after the observer nodes 404 observe the network traffic, or lack thereof, stemming from the subject nodes 402, the observer nodes 404 transmit an activity report 602 indicating the activity of the subject nodes 402, the observer nodes 404 report a list of the observed nodes which are active and/or inactive to the NMS 130, i.e. "management node", para. 0058; the data 502 consist of meter reads, and the data transmitted, requested, forwarded, or the like, by the corresponding device; such activity, e.g., data transmissions, requests, forwards, etc., treated as an indication that the corresponding device is "live", para. 0054; the configuration of the particular liveness reporting system would determine how to treat such data receptions; a lack of activity, e.g., no evidence of data transmissions, requests, forwards, etc., may be treated as an indication that the corresponding device is "inactive.", para. 0055).
	Vasseur does not explicitly teach determined based on a comparison of the indication of the one or more active devices with the network traffic data (after the observer nodes 404 observe the network traffic, or lack thereof, stemming from the subject nodes 402, the observer nodes 404 transmit an activity report 602 indicating the activity of the subject nodes 402, the observer nodes 404 report a list of the observed nodes which are active and/or inactive to the NMS 130, i.e. "management node", para. 0058; the data 502 consist of meter reads, and the data transmitted, requested, forwarded, or the like, by the corresponding device; such activity, e.g., data transmissions, requests, forwards, etc., treated as an indication that the corresponding device is "live", para. 0054; the configuration of the particular liveness reporting system would determine how to treat such data receptions; a lack of activity, e.g., no evidence of data transmissions, requests, forwards, etc., may be treated as an indication that the corresponding device is "inactive.", para. 0055).
	However, Smith teaches determined based on a comparison of the indication of the one or more active devices with the network traffic data (based on observing traffic using smaller contention windows is more efficient to process the statistics collected to determine the number of devices using a Contention Window, para. 0094) in order to improve the accuracy of the active device estimation as taught by Smith (para. 0091).
Therefore, based on Vasseur in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the method of Vasseur in order to improve the accuracy of the active device estimation as taught by Smith (para. 0091).

With respect to claim 15, Vasseur teaches The system of claim 10, wherein the one or more additional devices coupled to the network during the time interval that were not included in the one or more active devices identified at the end of the time interval are determined based on the network traffic data (after the observer nodes 404 observe the network traffic, or lack thereof, stemming from the subject nodes 402, the observer nodes 404 transmit an activity report 602 indicating the activity of the subject nodes 402, the observer nodes 404 report a list of the observed nodes which are active and/or inactive to the NMS 130, i.e. "management node", para. 0058; the data 502 consist of meter reads, and the data transmitted, requested, forwarded, or the like, by the corresponding device; such activity, e.g., data transmissions, requests, forwards, etc., treated as an indication that the corresponding device is "live", para. 0054; the configuration of the particular liveness reporting system would determine how to treat such data receptions; a lack of activity, e.g., no evidence of data transmissions, requests, forwards, etc., may be treated as an indication that the corresponding device is "inactive.", para. 0055).
Vasseur does not explicitly teach determined based on a comparison of the indication of the one or more active devices with the network traffic data.
	However, Smith teaches determined based on a comparison of the indication of the one or more active devices with the network traffic data (based on observing traffic using smaller contention windows is more efficient to process the statistics collected to determine the number of devices using a Contention Window, para. 0094) in order to improve the accuracy of the active device estimation as taught by Smith (para. 0091).
Therefore, based on Vasseur in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the system of Vasseur in order to improve the accuracy of the active device estimation as taught by Smith (para. 0091).

With respect to claim 20, Vasseur teaches The non-transitory computer readable medium of claim 16, wherein the one or more additional devices coupled to the network during the time interval that were not included in the one or more active devices identified at the end of the time interval are determined based on the network traffic data (after the observer nodes 404 observe the network traffic, or lack thereof, stemming from the subject nodes 402, the observer nodes 404 transmit an activity report 602 indicating the activity of the subject nodes 402, the observer nodes 404 report a list of the observed nodes which are active and/or inactive to the NMS 130, i.e. "management node", para. 0058; the data 502 consist of meter reads, and the data transmitted, requested, forwarded, or the like, by the corresponding device; such activity, e.g., data transmissions, requests, forwards, etc., treated as an indication that the corresponding device is "live", para. 0054; the configuration of the particular liveness reporting system would determine how to treat such data receptions; a lack of activity, e.g., no evidence of data transmissions, requests, forwards, etc., may be treated as an indication that the corresponding device is "inactive.", para. 0055).
Vasseur does not explicitly teach determined based on a comparison of the indication of the one or more active devices with the network traffic data.
	However, Smith teaches determined based on a comparison of the indication of the one or more active devices with the network traffic data (based on observing traffic using smaller contention windows is more efficient to process the statistics collected to determine the number of devices using a Contention Window, para. 0094) in order to improve the accuracy of the active device estimation as taught by Smith (para. 0091).
Therefore, based on Vasseur in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the medium of Vasseur in order to improve the accuracy of the active device estimation as taught by Smith (para. 0091).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US 2015/0195176 A1), hereinafter referred to as Vasseur, in view of Friedrich et al. (US 2010/0106824 A1), hereinafter referred to as Friedrich, and further in view of Dwarampudi et al. (US 2012/0084262 A1), hereinafter referred to as Dwarampudi.

With respect to claim 12, Vasseur in view of Friedrich teaches The system of claim 11 as described above, 
Vasseur in view of Friedrich does not explicitly teach wherein the one or more active devices and the one or more additional devices each comprise a virtual machine on the network.
However, Dwarampudi teaches wherein the one or more active devices and the one or more additional devices each comprise a virtual machine on the network (the VM life cycle management system 200 use APIs provided by the API component 256 to discover virtual machines, para. 0047; the VM life cycle management system 200 can create and maintain a data structure containing entries for virtual machines 110, as well as an indication of whether or not each virtual machine 110 is active and the last time the virtual machine 110 was found to be active, para. 0049) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).
Therefore, based on Vasseur in view of Friedrich, and further in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to the system of Vasseur in view of Friedrich in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
July 7, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447